
	
		II
		111th CONGRESS
		1st Session
		S. 3494
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2010
			Mrs. Gillibrand (for
			 herself and Mr. Kohl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent mail, telemarketing, and Internet fraud
		  targeting seniors in the United States, to promote efforts to increase public
		  awareness of the enormous impact that mail, telemarketing, and Internet fraud
		  have on seniors, to educate the public, seniors, their families, and their
		  caregivers about how to identify and combat fraudulent activity, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Financial Empowerment Act of
			 2010.
		2.FindingsThe Congress finds as follows:
			(1)The proportion of the population of the
			 United States age 60 years or older will drastically increase in the next 30
			 years as more than 76,000,000 Baby Boomers approach retirement and old
			 age.
			(2)Each year,
			 anywhere between 500,000 and 5,000,000 seniors in the United States are abused,
			 neglected, or exploited.
			(3)Senior abuse,
			 neglect, and exploitation have no boundaries, and cross all racial, social
			 class, gender, and geographic lines.
			(4)Millions of
			 individuals in the United States are victims of financial exploitation,
			 including mail, telemarketing, and Internet fraud, each year. Many of those who
			 fall prey to these crimes are seniors.
			(5)It is difficult to
			 estimate the prevalence of fraud targeting seniors because cases are severely
			 underreported and national statistics on senior fraud do not exist.
			(6)The Federal Bureau
			 of Investigation notes that senior Americans are less likely to report fraud
			 because they do not know to whom to report, they are ashamed to have been a
			 victim of fraud, or they do not know that they have been a victim of fraud. In
			 some cases, a senior victim of fraud may not report the crime because he or she
			 is concerned that relatives may come to the conclusion that the victim no
			 longer has the mental capacity to take care of his or her own financial
			 affairs.
			(7)According to a 2009 report by the MetLife
			 Mature Market Institute, the annual financial loss by victims of senior
			 financial abuse is estimated to be at least $2,600,000,000.
			(8)Perpetrators of
			 mail, telemarketing, and Internet fraud frequently target seniors because
			 seniors are often vulnerable and trusting people.
			(9)As victims of such
			 fraudulent schemes, many seniors have been robbed of their hard-earned life
			 savings and frequently pay an emotional cost, losing not only their money, but
			 also their self-respect and dignity.
			(10)Perpetrators of
			 fraud targeting seniors often operate outside the United States, reaching their
			 victims through the mail, telephone lines, and the Internet.
			(11)The Deceptive
			 Mail Prevention and Enforcement Act increased the power of the United States
			 Postal Service to protect consumers against persons who use deceptive mailings,
			 such as those featuring games of chance, sweepstakes, skill contests, and
			 facsimile checks.
			(12)During fiscal year 2007, analysts prepared
			 more than 27,000 letters and informative postcards in response to mail fraud
			 complaints. During that same year, postal inspectors investigated 2,909 mail
			 fraud cases in the United States, and arrested 1,236 mail fraud suspects, of
			 whom 1,118 were convicted. Postal inspectors also reported 162 telemarketing
			 fraud investigations, with 83 arrests and 61 convictions resulting from such
			 investigations.
			(13)In 2000, the
			 United States Senate Special Committee on Aging reported that, each year,
			 consumers lose approximately $40,000,000,000 to telemarketing fraud, and
			 estimated that approximately 10 percent of the Nation’s 14,000 telemarketing
			 firms were fraudulent. Some researchers estimate that only one in 10,000 fraud
			 victims reports the crime to the authorities.
			(14)A 2003 report by
			 AARP found that the crime of telemarketing fraud is grossly underreported among
			 senior victims, but that those who are properly counseled by trained peer
			 volunteers are less likely to fall victim to fraudulent practices.
			(15)The Federal
			 Bureau of Investigation reports that the threat of fraud to seniors is growing
			 and changing. Many younger Baby Boomers have considerable computer skills, and
			 criminals are modifying their targeting techniques by using not only
			 traditional telephone calls and mass mailings, but also online scams like
			 phishing and e-mail spam­ming.
			(16)The IC3 is a partnership between the
			 National White Collar Crime Center and the Federal Bureau of Investigation that
			 serves as a vehicle to receive, develop, and refer criminal complaints
			 regarding cybercrime. The IC3 processed more than 219,553 complaints of
			 Internet crime in 2007. From these submissions, the IC3 referred 90,008
			 complaints of Internet crime, representing a total dollar loss of $239,090,000,
			 to Federal, State, and local law enforcement agencies in the United States for
			 further consideration.
			(17)Consumer
			 awareness is the best protection from fraud.
			3.Centralized
			 service for consumer education on mail, telemarketing, and Internet fraud
			 targeting seniors
			(a)Centralized
			 service
				(1)RequirementThe
			 Federal Trade Commission shall, after consultation with the Attorney General,
			 the Secretary of Health and Human Services, the Postmaster General, and the
			 Chief Postal Inspector for the United States Postal Inspection Service—
					(A)disseminate to seniors and families and
			 caregivers of seniors general information on mail, telemarketing, and Internet
			 fraud targeting seniors, including descriptions of the most common fraud
			 schemes;
					(B)disseminate to seniors and families and
			 caregivers of seniors information on means of referring complaints of fraud
			 targeting seniors to appropriate law enforcement agencies, including the
			 Director of the Federal Bureau of Investigation, the attorneys general of the
			 States, and a national toll-free telephone number for reporting mail,
			 telemarketing, and Internet fraud established by the Federal Trade
			 Commission;
					(C)in response to a
			 specific request about a particular entity or individual, provide publically
			 available information on any record of civil or criminal law enforcement action
			 for mail, telemarketing, or Internet fraud against such entity; and
					(D)maintain a Web site to serve as a resource
			 for information for seniors and families and caregivers of seniors regarding
			 mail, telemarketing, and Internet fraud targeting seniors.
					(2)CommencementThe
			 Federal Trade Commission shall establish and implement procedures to carry out
			 the requirements of
			 paragraph (1) not later than one year
			 after the date of the enactment of this Act.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of the fiscal years 2011 through
			 2015.
			4.Grants to prevent
			 mail, telemarketing, and Internet fraud
			(a)Grant program
			 authorizedSubject to the
			 availability of funds authorized to be appropriated under this section, the
			 Attorney General, after consultation with the Secretary of Health and Human
			 Services, the Postmaster General, and the Chief Postal Inspector for the United
			 States Postal Inspection Service, shall establish and administer a competitive
			 grant program to award grants to eligible organizations to carry out mail,
			 telemarketing, and Internet fraud prevention education programs for
			 seniors.
			(b)Eligible
			 organizationsThe Attorney
			 General may award grants under this section to State Attorneys General, State
			 and local law enforcement agencies and groups, senior centers, and other local
			 nonprofit organizations that provide assistance to seniors, as determined by
			 the Attorney General.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of the fiscal years 2011 through
			 2015.
			5.Sense of the
			 Congress related to National Senior Fraud Awareness WeekIt is the sense of the Congress that—
			(1)there is a need to
			 increase public awareness of the enormous impact that mail, telemarketing, and
			 Internet fraud has on senior citizens in the United States;
			(2)a
			 week in the month of May should be designated as National Senior Fraud
			 Awareness Week;
			(3)the people of the
			 United States should observe National Senior Fraud Awareness Week with
			 appropriate educational activities; and
			(4)the President is encouraged to issue a
			 proclamation supporting increased public awareness of the impact of, and the
			 need to prevent, fraud committed against seniors.
			
